JONES, Judge.
Plaintiffs brought this action in workmen’s compensation against Braswell Industries, Inc., and its insurance carrier, Travelers Insurance Company. Defendants moved for a summary judgment, which was granted by the trial court. Plaintiffs appeal.
This case presents the same facts and issues as in McWhiney v. Travelers, 343 So.2d 736 (La.App., 2d Cir. 1977) rendered this date.
For the reasons therein expressed, we reverse the decision of the trial court and remand this case for further proceedings.
Costs below and here on the issue of summary judgment are assessed against defendant.